Citation Nr: 0505729	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claim.

The record reflects that the veteran requested a Board 
hearing in conjunction with this case, and that such a 
hearing was scheduled for May 2003.  However, the veteran 
failed to appear for this hearing.  Accordingly, his personal 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons stated below, the Board concludes that 
additional development is necessary in order to comply with 
the duty to assist.  

Service medical records (SMRs) reveal that the veteran was 
provided with a test for another form of hepatitis in 
December 1969.  This test raises a question as to what 
induced the medical staff to administer a blood test for 
hepatitis.

In a February 2002 statement in support of his claim, the 
veteran asserts possible causes of his hepatitis C were 
receiving numerous inoculations, shots, and blood work during 
induction into the Army.  He also mentions the sharing of 
razors with fellow soldiers in this statement.  

Considering the onset of the hepatitis C was around September 
of 2000, while the veteran was serving 25 to life in prison, 
there is the possibility that something unrelated to, and 
after, service caused the veteran to become infected with 
hepatitis C.  Further, the veteran has a history of drug use 
which dates back at least as far as his time in service and, 
by his own letter of April 2003, he admits to intravenous 
drug use during service.  More importantly, he has used 
intravenous drugs since that time.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, the evidence shows a current diagnosis of hepatitis C, 
although the medical evidence of record does not appear to 
contain the actual laboratory results confirming this 
diagnosis by a positive EIA (enzyme immunoassay) or ELISA 
(enzyme-linked immunosorbent assay) along with a positive 
RIBA (recombinant immunoblot assay, also called "Western 
blot" test) or a positive test for HCV RNA (hepatitis C 
viral ribonucleic acid).  On remand, the veteran should be 
asked to provide the name of the facility that conducted the 
testing upon which the diagnosis of hepatitis C is based, and 
these records should be obtained.

In addition, the evidence provides some indication that the 
veteran was thought to have been exposed to another form of 
hepatitis during service.  Consequently, the Board concludes 
that a VA examination is needed to confirm the presence of a 
chronic disorder related to hepatitis C and to determine the 
likely etiology of that disorder.  See 38 C.F.R. 
§ 3.159(c)(4).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken. At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In the event a VA examination is not possible due to the 
veteran's incarceration, and medical evidence confirming the 
presence of hepatitis C by the laboratory studies noted 
above, the RO should arrange for a VA physician to review the 
claims file and provided the requested opinion concerning the 
etiology of the disorder. 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran should be asked to 
provide the name of the facility which 
conducted laboratory tests confirming his 
diagnosis of hepatitis C.  After 
obtaining the necessary release, the RO 
should obtain these records. 

2.   The veteran should thereafter be 
afforded a VA examination to determine 
the presence of residual disability 
related to hepatitis C and the etiology 
of hepatitis C.  The claims folder should 
be made available to the examiner for 
review before the examination, and all 
necessary tests should be conducted.  

Based on review of the medical evidence 
of record and sound medical principles, 
the physician should provide an opinion 
on whether the veteran's chronic 
hepatitis C is more likely, less likely, 
or as likely as not due each of the 
claimed risk factor of:  IV drug abuse; 
sharing razors; vaccinations, shots 
during hospital stays, cutting himself, 
and/or being exposed to other soldiers 
blood while performing his job as a cook.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



